Judge Owsley
delivered the Opinion of^the Court.
It is the opinion of the court that .w]ien property is taken by a 'sheriff under an execution, and-thc defendant is desirous to retain the possessionof it, and offers security for its forthcoming at the day of sale, that it is not incumbent upon {.pe (]efen(lant to write the bond, but that it is the duty of the sheriff -to do so. The sheriff has the execution in his possession, to which the bond should be made in some degree to conform; he is allowed a fee for taking the bond, is bound to take a valid one, and must fix the day of sale. When security for the delivery of the property is therefore tendered to him, it is peculiarly and emphatically his duty to write the bond and present it to the defendant, for his and his surety’s signature and delivery.
The court below, therefore, erred in deciding that it. was not the duty of the sheriff, but that of the defendant, whose property was taken in execution, to* write the bond for the forthcoming of the property, at the day of sale. The judgment must be reversed with cost, the cause remanded to that court, and further proceedings had, not inconsistent with this opinion.